Exhibit 3.4 AURORA DIAGNOSTICS HOLDINGS, LLC SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT THIS SECOND AMENDMENT (this “Second Amendment”) to the Second Amended and Restated Limited Liability Company Agreement, dated as of July 6, 2011, as amended (the “LLC Agreement”) of Aurora Diagnostics Holdings, LLC, a Delaware limited liability company (“Holdings LLC”) is made by the undersigned, constituting the Majority Summit Investors, Majority KRG Investors, and Majority Management Investors, and is effective as of July 31, 2014. Unless otherwise indicated, capitalized words and phrases used in this Second Amendment shall have the same meaning as set forth in the LLC Agreement.
